FILED
                                                 United States Court of Appeals
                                                         Tenth Circuit

                                                      December 7, 2015
                UNITED STATES COURT OF APPEALS
                                             Elisabeth A. Shumaker
                                                        Clerk of Court
                             TENTH CIRCUIT


UNITED STATES OF AMERICA,

           Plaintiff - Appellee,

v.                                               No.15-2002
                                     (D.C. No. 1:97-CV-00803-JAP-RLP)
STATE OF NEW MEXICO ex rel.                       (D. N.M.)
STATE ENGINEER; CITY OF LAS
CRUCES; ELEPHANT BUTTE
IRRIGATION DISTRICT; EL PASO
COUNTY WATER IMPROVEMENT
DISTRICT NO. 1,

           Defendants - Appellees,

     and

HUDSPETH COUNTY
CONSERVATION AND
RECLAMATION DISTRICT NO. 1;
CITY OF EL PASO; NEW MEXICO
STATE UNIVERSITY; STAHMANN
FARMS

           Defendants.


JAMES SCOTT BOYD; PRE–1906
CLAIMANTS; SAMMIE SINGH, SR.;
SAMMIE SINGH, JR.; ED
PROVENCIO; JOHNNY DIAZ,

           Movants - Appellants.
                            ORDER AND JUDGMENT *


Before BRISCOE, McKAY and McHUGH, Circuit Judges.



      In this appeal, Appellants challenge the district court’s decision to deny

their motions to intervene and lift the stay in a federal case that has been stayed

and administratively closed since 2002 based on the Brillhart abstention doctrine.

See Brillhart v. Excess Ins. Co. of Am., 316 U.S. 491 (1942).

      In 1986, a New Mexico state court began conducting a comprehensive

water rights adjudication referred to as the Lower Rio Grande Adjudication,

which pertains to all known and unknown claimants to water rights in the Rio

Grande from the Elephant Butte Dam to the Texas state line. This complex

adjudication is still pending in the state court.

      In 1997, the United States filed the federal action underlying this appeal,

seeking to quiet title to water rights related to the Rio Grande Reclamation

Project. Based on the related state court proceeding, the district court dismissed

the complaint under the Colorado River doctrine and, in the alternative, under the

Brillhart doctrine. On appeal, we affirmed the district court’s decision to abstain


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.

                                          -2-
under Brillhart but remanded for the district court to consider whether the action

should be stayed instead of dismissed. See United States v. City of Las Cruces,

289 F.3d 1170 (10th Cir. 2002). On remand, the district court stayed the federal

action and administratively closed the case.

      Twelve years later, the current Appellants—claimants of water rights in the

Lower Rio Grande Basin who are dissatisfied with various rulings in the state

court water rights adjudication—filed motions to intervene and lift the stay in this

federal action, seeking to obtain federal review of their claims. After a thorough

and well-reasoned analysis of the Brillhart factors, however, the district court

concluded that Brillhart abstention was still appropriate and that Appellants’

motions to intervene and lift the stay should accordingly be denied.

      Our review of the parties’ briefs and the record on appeal fails to convince

us that the district court’s decision constituted an abuse of discretion. See City of

Las Cruces, 289 F.3d at 1179. Accordingly, and for substantially the same

reasons given by the district court, we AFFIRM the district court’s denial of

Appellants’ motions to intervene and to lift the stay. All pending motions are

DENIED.

                                                Entered for the Court



                                                Monroe G. McKay
                                                Circuit Judge


                                          -3-